Filed 11/19/20 In re R.R. CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR



In re R.R., a Person Coming                                              B305422
Under the Juvenile Court
Law.
                                                                         (Los Angeles County
THE PEOPLE,                                                              Super. Ct. No. PJ53147)

Plaintiff and Respondent,

           v.

R.R.,

Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Morton Rochman, Judge. Affirmed as
modified, with instructions.
     Steven A. Torres, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Senior Assistant Attorney General, Paul M. Roadarmel, Jr.
and Stephanie A. Miyoshi, Deputy Attorney Generals, for
Plaintiff and Respondent.
 ______________________________________________________

                      INTRODUCTION
       Appellant R.R. committed an assault with a firearm
when he was 16 years old. The People prosecuted him as an
adult without first making a transfer motion in juvenile
court. He was convicted of the firearm-assault by a jury,
which also found gang and firearm enhancements true. The
trial court denied his motion to remand the case to juvenile
court pursuant to Proposition 57, as approved by voters in
2016 (requiring the People to make a transfer motion in
juvenile court before prosecuting a juvenile offender in
criminal court). We conditionally reversed his conviction
and remanded to the juvenile court with instructions to (1)
determine whether the court would have granted a transfer
motion, had the People made one; and, if not, (2) treat the
conviction as a juvenile adjudication and impose an
appropriate disposition. (People v. Ruiz (May 16, 2018, No.
B280874) 2018 Cal.App.Unpub. LEXIS 3326.)
       On remand, after determining that it would not have
transferred appellant, the juvenile court committed him to




                             2
the Division of Juvenile Facilities (DJF). Such commitment
required the court to set a maximum period of confinement
no longer than the maximum sentence that could be imposed
on an adult convicted of the same offense (with the same
enhancements found true). (Welf. & Inst. Code, §§ 726, 731.)
The parties’ counsel represented that the maximum adult
sentence was 24 years, comprising the four-year upper term
on the firearm-assault conviction, a 10-year term on the
firearm enhancement, and another 10-year term on the gang
enhancement. Accepting this representation, the court set
appellant’s maximum period of confinement at 24 years. It
signed Judicial Council Form JV-732, attesting it had
“considered the individual facts and circumstances of the
case” in ordering the maximum period of confinement, and
acknowledging its discretion to order a shorter maximum.
      On appeal, appellant contends the court erred by
relying on the gang enhancement to extend his maximum
period of confinement by 10 years because (1) the correct
length of the gang enhancement is five years; and (2) had
appellant been sentenced as an adult, the court would have
been required to stay the gang enhancement. The People
agree. In his reply brief, appellant argues for the first time
that we must remand for a new disposition hearing because
(1) the court was unaware of its discretion to order a
maximum period of confinement shorter than the maximum
adult sentence; and (2) appellant has the right to present
“new evidence based upon his behavior and change of
circumstances while in lock-up.”




                              3
      We agree the court erred by relying on the gang
enhancement to extend appellant’s maximum period of
confinement by 10 years. We find appellant’s arguments for
remand both forfeited and without merit. Accordingly, we
affirm the judgment as modified to reduce the maximum
period of confinement from 24 years to 14 years.

                  FACTUAL BACKGROUND
       A. Appellant’s Conviction and Our Conditional
          Reversal
       The People charged appellant in adult criminal court
with, inter alia, assault with a firearm on Pasadena Police
Department Officer David Llanes.1 (Pen. Code, § 245, subd.
(a)(2).) The People alleged that appellant personally used a
shotgun (id., § 12022.53, subd. (b)), and that the
firearm-assault was committed for the benefit of, at the
direction of, and in association with a criminal street gang
(id., § 186.22, subd. (b)(1)(B)).
       At appellant’s trial, Officer Llanes testified that on
August 13, 2013, he observed appellant (then 16 years old),
Bryan Valle, and two other individuals conversing in front of

1     Appellant was also charged with assault on a peace officer
with a firearm (Pen. Code, § 245, subd. (d)(1)) and conspiracy to
commit murder (id., § 182, subd. (a)(1)). Though he was initially
convicted of both offenses, the convictions were later vacated, and
they played no role in the juvenile court’s disposition. We
therefore decline to further discuss the proceedings on those
charges.




                                4
a building he was surveilling from his unmarked vehicle.
Appellant approached the officer’s vehicle, looked inside,
flashed gang signs, and then returned to the group. Valle
also examined the vehicle and, while doing so, reached into
his front waistband. Afraid that Valle might be drawing a
weapon, Officer Llanes rolled down his window, and yelled,
“Police. Get the fuck away from my car.” Valle returned to
the group and shortly thereafter headed eastbound with
appellant, out of the officer’s sight. Minutes later, Officer
Llanes saw appellant, carrying a large bag, approaching his
vehicle with Valle.
       When appellant reached the rear of Officer Llanes’s
vehicle, he crouched and held the bag as one would hold a
rifle. Officer Llanes covertly exited his vehicle and sneaked
to the rear. He observed appellant, who had moved to the
front, pointing the bag toward the windshield. The officer
aimed his duty weapon at appellant and attempted to arrest
him. Appellant dropped the bag and fled, but was quickly
apprehended. Officer Llanes discovered a loaded shotgun in
the bag. Another police officer, testifying as a gang expert
and relying on a variety of evidence, opined that appellant
and Valle were members of a criminal street gang, and that
appellant’s assault on Officer Llanes was committed for the
gang’s benefit.
       A jury convicted appellant of the firearm-assault and
found true the firearm and gang enhancement allegations.
Appellant subsequently filed a motion to remand his case to
juvenile court pursuant to Proposition 57, which requires the




                             5
People to make a transfer motion in juvenile court before
prosecuting a juvenile offender in criminal court. The trial
court denied the motion and sentenced appellant to 18 years
in prison. On appeal, we conditionally reversed appellant’s
conviction and remanded to the juvenile court with
instructions to (1) determine whether the court would have
granted a transfer motion, had the People made one; and, if
not, (2) treat the conviction as a juvenile adjudication and
impose an appropriate disposition. (People v. Ruiz, supra,
2018 Cal.App.Unpub. LEXIS 3326.)

      B. Juvenile Court Proceedings on Remand
      On January 4, 2019, the People filed a petition in the
juvenile court for appellant to be declared a ward under
Welfare and Institutions Code section 602. The People also
filed a petition to transfer appellant to adult criminal court.
The juvenile court held a transfer hearing over four days in
November 2019 and January 2020. Finding appellant
amenable to juvenile court treatment, the court denied the
People’s transfer petition. In accord with our instructions to
treat the firearm-assault conviction as a juvenile
adjudication and impose an appropriate disposition, the
court referred the matter to the probation department for a
disposition report and scheduled a disposition hearing. In
advance of the disposition hearing, the probation
department submitted a report recommending that
appellant be committed to the DJF.




                               6
      At the February 24, 2020 disposition hearing, counsel
for both parties requested that the court commit appellant to
the DJF. They represented that the maximum period of
confinement was 24 years, comprising the four-year upper
term on the firearm-assault conviction, a 10-year term on
the firearm enhancement, and another 10-year term on the
gang enhancement. Appellant’s counsel specifically
represented that the gang enhancement “add[ed] 10 years,”
and the prosecutor concurred.
      The court declared appellant a ward of the court and,
as recommended by the parties and the probation
department, committed appellant to the DJF. On its signed
commitment order (Judicial Council Form JV-732), the court
calculated the “maximum period of imprisonment that could
be imposed on an adult convicted of the offense” as 24 years,
comprising the four-year upper term and 10-year terms on
both enhancements. It ordered that appellant’s maximum
period of confinement was also 24 years (with 2385 days of
credit for time served). The court attested that it was
setting the maximum at 24 years “[a]fter having considered
the individual facts and circumstances of the case under
[Welfare and Institutions Code] section 731(c),” and
acknowledged that it had discretion to order a shorter
maximum. Appellant timely appealed.

                     DISCUSSION
     Appellant contends the court erred by relying on the
gang enhancement to extend his maximum period of




                              7
confinement by 10 years because (1) the correct length of the
gang enhancement is five years; and (2) had he been
sentenced as an adult, the sentencing court would have been
required to stay the gang enhancement. The People agree.
In his reply brief, appellant argues for the first time that we
must remand for a new disposition hearing because (1) the
court was unaware of its discretion to order a maximum
period of confinement shorter than the maximum adult
sentence; and (2) appellant has the right to present “new
evidence based upon his behavior and change of
circumstances while in lock-up.”

      A. The Maximum Period of Confinement Must Be
         Reduced
      As the parties agree, the juvenile court erred by relying
on the gang enhancement to extend appellant’s maximum
period of confinement by 10 years. “The court shall not
commit a ward to the Division of Juvenile Justice for a
period that exceeds the maximum term of imprisonment that
could be imposed upon an adult convicted of the same
offense.” (Welf. & Inst. Code, § 731, subd. (c); see also id.,
§ 726, subd. (d)(2) [defining “‘maximum term of
imprisonment’” as used in section 731 to include proven
sentence enhancements].) Here, had appellant been
sentenced as an adult, the sentencing court would have been
required to stay the five-year gang enhancement because it
and the 10-year firearm enhancement arose from a single
use of a firearm. (See People v. Le (2015) 61 Cal. 4th 416,




                               8
419-420; People v. Francis (2017) 16 Cal. App. 5th 876,
879-880.) Thus, the maximum adult sentence is 14 years,
comprising the four-year upper term on the firearm-assault
conviction (Pen. Code, § 245, subd. (a)(2)) and the 10-year
firearm enhancement (id., § 12022.5, subd. (a)). Because
appellant could not have been sentenced as an adult to more
than 14 years, the court erred by ordering a maximum
period of confinement in excess of 14 years.

      B. We Need Not Remand for a New Disposition
         Hearing
      Because the court chose to order the longest possible
maximum period of confinement, we may correct its
erroneous addition of 10 years to that maximum without
remanding. (Cf. People v. Gastelum (2020) 45 Cal. App. 5th
757, 772-773 [where sentencing court imposes maximum
possible sentence, plus erroneous enhancement, appellate
court may strike enhancement without remanding]; People v.
Winn (2020) 44 Cal. App. 5th 859, 872-873 [same]; People v.
Lopez (2019) 42 Cal. App. 5th 337, 341-342 [same].) The court
had discretion to order a maximum period of confinement
shorter than the maximum adult sentence. (See Welf. & Inst.
Code, § 731, subd. (c); In re A.G. (2011) 193 Cal. App. 4th 791,
806.) The court did not exercise this discretion, instead
choosing to set a 24-year maximum on the basis of its
mistaken belief -- advocated by both parties -- that 24 years
was the maximum adult sentence. It thereby clearly
indicated it would have set a 14-year maximum had it




                              9
known 14 years was the maximum adult sentence. We will
fulfill the court’s clearly indicated intent by ordering the
maximum reduced to 14 years and affirming the judgment
as so modified.
       Appellant forfeited his arguments for remand by failing
to raise them in his opening brief. (See People v. Bryant,
Smith and Wheeler (2014) 60 Cal. 4th 335, 408 [“‘It is
axiomatic that arguments made for the first time in a reply
brief will not be entertained because of the unfairness to the
other party’”].)2 Rather than develop an argument for
remand in his opening brief, appellant merely asserted that
we “should” remand for a new disposition hearing, before
asserting we should instead reduce the maximum period of
confinement ourselves. He thereby deprived the People of
notice of any need to argue remand is unnecessary.
Accordingly, we deem appellant’s arguments for remand
forfeited.



2      Appellant doubly forfeited the first of his reply brief’s
arguments for remand -- that the juvenile court failed to exercise
its discretion whether to order a shorter maximum period of
confinement -- by failing to raise it in the juvenile court. (See In
re Travis J. (2013) 222 Cal. App. 4th 187, 201 [“Travis has
forfeited any claim that the juvenile court erred in its selection of
the [maximum period of confinement]. In juvenile court, as in an
adult criminal proceeding, a claim that the court failed to make
or articulate a discretionary sentencing choice must be raised by
objection in the trial court in order to preserve the claim for
appeal”].)




                                 10
       In any event, we find both arguments without merit.
First, appellant fails to show the juvenile court was unaware
of its discretion to order a maximum period of confinement
shorter than the maximum adult sentence. We begin with
the presumption that the court knew of its discretion. (See
In re Julian R. (2009) 47 Cal. 4th 487, 498-499 [applying
general presumption that trial courts know and follow
applicable law to specifically presume, on silent record, that
juvenile court understood and exercised its discretion in
setting maximum period of confinement].) This presumption
is bolstered by the court’s signature on Judicial Council
Form JV-732, attesting that it had “‘considered the
individual facts and circumstances of the case’” in ordering
the maximum period of confinement, and acknowledging its
discretion to order a shorter maximum. (Cf. In re Julian R.,
supra, fn. 4 [“In light of newly revised Judicial Council form
JV-732 requiring the juvenile court to acknowledge its
consideration of the crime’s facts and circumstances
[citation], in the future a court’s exercise of its discretion will
be evident” (italics omitted)].) Appellant fails to identify any
evidence sufficient to rebut the presumption and its
supporting evidence.
       Second, appellant cites no authority -- and we are
aware of none -- supporting his position that we must
remand merely because “there is no reason why appellant
cannot argue, at a new disposition hearing, that based on his
[unspecified] post-commitment behavior he deserves less
time.” Appellant cites cases supporting the proposition that




                                11
where an adult defendant is resentenced, he is entitled to
consideration of post-sentencing evidence. (See People v.
Bullock (1994) 26 Cal. App. 4th 985, 990; People v. Tatlis
(1991) 230 Cal. App. 3d 1266, 1273-1274; Dix v. Superior
Court (1991) 53 Cal. 3d 442, 460; People v. Warren (1986) 179
Cal. App. 3d 676, 687; People v. Foley (1985) 170 Cal. App. 3d
1039, 1047-1049.) But those cases do not suggest that an
adult defendant is entitled to resentencing in the first
instance whenever a reviewing court finds sentencing error.
      Moreover, because appellant’s cases concern adult
sentencing, they provide little or no support for his demand
for a new hearing on his maximum period of confinement as
a ward of the juvenile court. (Cf. In re Christian G. (2007)
153 Cal. App. 4th 708, 714 [“In exercising its discretion
whether to set the minor’s theoretical maximum term of
physical confinement at less than the maximum term of
imprisonment, the juvenile court is not required to follow the
procedures applicable to adult sentencing”].) An adult
defendant’s interest in a resentencing hearing is greater
than appellant’s interest in a new hearing on his maximum
period of confinement. In adult cases, a resentencing
hearing may be the defendant’s only opportunity to secure
earlier release on account of his post-sentencing
rehabilitation, as resentencing allows the court to reduce the
defendant’s minimum term of incarceration. But here, the
juvenile court set no minimum period of confinement; the
juvenile officials have an ongoing duty to discharge
appellant whenever his rehabilitation sufficiently mitigates




                             12
public safety concerns.3 (See Welf. & Inst. Code, § 1765,
subd. (b) [juvenile officials “shall” discharge ward “as soon as
in [officials’] opinion there is reasonable probability that he
or she can be given full liberty without danger to the
public”]; In re Christian G., supra, at 715 [“‘The adult sent to
prison for the upper “term prescribed” will be confined for
that specific period less any behavior-performance
credits. . . . In contrast, to the juvenile, the “maximum” term
is simply the outside time limit for a statutory program
aimed directly at rehabilitation’”].)
       In sum, appellant fails to identify any authority
supporting his claim of entitlement to a new hearing on his
maximum period of confinement. Having found no need for
such a hearing, we decline to remand for one.




3     Moreover, unless the juvenile officials obtain an order for
further confinement (requiring a new trial and proof beyond a
reasonable doubt of a danger to public safety), they will be
required to discharge appellant no later than when he reaches
the age of 25. (See Welf. & Inst. Code, §§ 1769, subd. (d), 1801.5.)
He will reach that age in April 2022 -- well in advance of the
expiration of a 14-year maximum period of confinement.




                                13
                        DISPOSITION
     The judgment is affirmed as modified to reduce
appellant’s maximum period of confinement to 14 years. The
juvenile court shall issue an amended commitment order
and forward it to the Department of Youth and Community
Restoration.4
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                                 MANELLA, P. J.



We concur:



WILLHITE, J.



COLLINS, J.

4      The DFJ was replaced by the Department of Youth and
Community Restoration during the pendency of this appeal (on
July 1, 2020). (See 16 Witkin, Summary of Cal. Law (11th ed.
2020) Juvenile Court Law, § 840; Welf. & Inst. Code, § 1710, subd.
(a) [“Any reference to . . . the Division of Juvenile Facilities . . . in
this or any other code refers to the Department of Youth and
Community Restoration”].)




                                  14